department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend w dollars amount x dollars amount z dollars amount y range of numbers dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program the purpose of your program is to offer high school seniors not interested or able to attend a traditional college program the opportunity to secure an education and eventual employment in a trade you will publicize your program at local high schools and on your website you will have meetings with high school counselors and brochures will be available to be eligible students must be graduating high school seniors interested in beginning a career in a trade rather than in a traditional college environment and from a low-income letter catalog number 58263t household you define low-income as single earner family income less than w dollars and dual earner family income less than x dollars a year students must complete an application including an essay of intent stating their desired trade interest recommendations from teachers or other staff members and a statement of financial need financial need will be demonstrated through the sar page from the fafsa form the first two pages of the parents’ guardians’ tax_return or a financial statement you will award in the range of y scholarships annually this number will be determined by your board budget and number of qualified applicants individual scholarship amounts will not exceed z dollars the amount will be determined by research into the trade school programs and maximum tuition required to fulfill the course you will pay funds directly to the student’s school funds will then be applied to the enrolled students who are in good standing to maintain their scholarship students must attend all required classes uphold passing grades in all required courses a grade point average or pass and receive a certificate of completion students will be required to submit attendance records and end of semester grades you may contact or interview technical school staff as a mid-term check-in students will be provided with a warning should either their grades or attendance fall below requirements warnings will be provided in the form of a letter to the student and the school immediately following notification that grades or attendance have fallen below the requirement warnings will be escalated to a violation should a semester of grades or attendance be below the requirement if the student violates the requirements of the scholarship pro-rata funding of the remaining scholarship dollars will not be awarded to the student current selection committee members were selected based on their involvement with the community educational system and overall interest and awareness of the scholarship program an interview process to select a new member will be conducted should a member no longer desire to serve current committee members facilitate the process and new members will be determined by unanimous decision should there be no unanimous decision your acting director will provide the deciding vote you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee letter catalog number 58263t is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
